DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        RICHARD W. BALSAMO,
                             Appellant,

                                     v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                               No. 4D14-473

                          [September 16, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard Harrison, Senior Judge; L.T. Case No. 50-2010-
CA-022619 AW.

   Richard W. Balsamo, Balsamo Aviation & Trial Law Firm, Washington,
D.C., pro se.

  Michael K. Winston and Dean A. Morande of Carlton Fields Jorden
Burt, P.A., West Palm Beach, for appellee.

PER CURIAM.

   As appellee concedes, the trial court erred in denying appellant’s
motion to vacate the final judgment pursuant to Florida Rule of Civil
Procedure 1.540. The case was removed to federal court, where it was
dismissed with prejudice by the federal judge, so the circuit court did not
have jurisdiction to enter a final judgment.

   Reversed and remanded.

STEVENSON, GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.